Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janet Miller White appeals the district court’s order accepting the recommendation of the magistrate judge and affirming the Commissioner’s decision to deny White supplemental security income. We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir.2005) (per curiam). We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. White v. Astrue, No. 3:11-cv-400-MOC-DSC, 2012 WL 1077676 (W.D.N.C. Mar. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.